DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 13-16 are drawn to a non-tangible machine-readable storage medium having machine-readable storage instructions wherein the machine-readable storage medium is not defined to exclusively be a tangible, non-transitory machine-readable storage medium.  Therefore, claims 13-16 fail to fall within a statutory category of invention.  The Examiner further notes that Paragraphs [0131-0132] of the Applicant’s specification defines examples of tangible computer-readable media 1633 to include any tangible mechanism that provides information in a form accessible by a machine, which includes media that stores and/or transmits data.  Therefore, the term “tangible” is defined by the Applicant’s specification to include signals or transmission medium.
A claim directed to a computer readable medium having stored thereon machine-readable instructions is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process; or
A machine; or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 15, and 20 recite the limitation "the energy distribution".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston (U.S. 2010/0132137 A1) in view of Jeffrey et al. (U.S. 2009/0266160 A1).

Claim 1, Eggleston teaches:
A first apparatus (Eggleston, Figs. 1 and 2: 24) comprising: 
a first circuitry (Eggleston, Fig. 2: 48) to capture and store a series of images or video of a blade of a wind turbine (Eggleston, Paragraph [0028], The inspection instrument 48 includes a digital camera for capturing images of the blade 16.  The digital camera is operated by the controller 38 and stored in memory 50 (see Eggleston, Paragraph [0029]).); 
a memory (Eggleston, Fig. 2: 50) to store the series of images of video from the first circuitry (Eggleston, Paragraph [0029]); 
one or more sensors to continuously sense vibration of the blade or for acoustic recordings (Eggleston, Paragraph [0028], The ultrasonic transducer is configured to transmit acoustical energy into the blade 16 and receive reflected acoustic energy reflected from the blade 16.); and
a communication interface (Eggleston, Fig. 2: 52) to transmit data from the second circuitry to a second apparatus (Eggleston, Paragraph [0030], The communications module 52 transmits data from the automated vehicle 24 to a base unit 53, which is a second apparatus.).
Eggleston does not specifically teach:
A second circuitry to analyze a data stream from the one or more sensors and/or the stored series of images of video, and to apply machine-learning or statistical analysis to the data stream from the one or more sensors.
Jeffrey teaches:
A second circuitry to analyze a data stream from the one or more sensors and/or the stored series of images of video, and to apply machine-learning or statistical analysis to the data stream from the one or more sensors (Jeffrey, Paragraph [0053], The system incorporates a software module and/or a computer that performs machine learning/teaching techniques for image recognition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston by integrating the teaching of monitoring a wind turbine rotor, as taught by Jeffrey.
The motivation would be to incorporate the monitoring of a rotor of a wind turbine to further determine operating conditions of a wind turbine for allowing the turbine to be repaired (see Jeffrey, Paragraph [0003])).

Claim 2, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1, wherein the second circuitry is to determine when an object likely struck the blade (Eggleston, Paragraph [0028], Damage to the blade 16 may be from objects including sand, rocks, or larger fragments (see Eggleston, Paragraph [0018]).  In the combination of Eggleston in view of Jeffrey, the analysis of the captured image(s) is performed via a dedicated software module/computer utilizing machine learning (see Jeffrey, Paragraph [0053]).).

Claim 3, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 2, wherein the second circuitry is to save a portion of the data stream that indicates when the object likely struck the blade (Eggleston, Paragraph [0028], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the dedicated software module/computer utilizing machine learning to save the data, i.e. the acoustical energy reflected from the blade 16, that is indicative of when the object struck the blade 16.  Without the data, the system, as a whole, would not be able to make a determination as to whether damage to the blade 16 has occurred.).

Claim 5, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1, wherein the first circuitry includes one or more of: a visual camera, or an infrared camera (Eggleston, Paragraph [0028], A digital camera configured to capture images is a visual camera.), and wherein the visual camera or the infrared camera are installed on the blade of the wind turbine (Eggleston, Paragraph [0028], The digital camera is a component of inspection instrument 48 which is installed on a blade 16 (see Eggleston, Fig. 3: 48).).

Claim 7, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1 comprises a battery to power the first circuitry, the second circuitry, the memory, the one or more sensors, and the communication interface (Eggleston, Paragraph [0025], The battery supplies power to the automated vehicle 24, which includes the first circuitry, the memory, the one or more sensors, and the communication interface.  In the combination of Eggleston in view of Jeffrey, the automated vehicle 24 also includes the dedicated software module/computer utilizing machine learning (see Jeffrey, Paragraph [0053]).).

Claim 8, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1 comprises a power supply connected with a power system in a hub of the wind turbine (Eggleston, Paragraph [0025], The power may be from an outside source connected to the nacelle 14 of the wind turbine system 10 (see Fig. 1), which is functionally equivalent to a hub.).

Claim 9, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1, wherein the one or more sensors include one or more of: a 3- axis accelerometer, a piezoelectric contact microphone, gyroscope, or one or more sensors for acoustic recordings (Eggleston, Paragraph [0028], The ultrasonic transducer is configured to transmit acoustical energy into the blade 16 and receive reflected acoustic energy reflected from the blade 16.).

Claim 10, Eggleston in view of Jeffrey further teaches:
The first apparatus of claim 1, wherein the communication interface includes one of Bluetooth, Wi-Fi, 5G, or LTE (Eggleston, Paragraph [0030]).

Claim 13, Eggleston teaches:
A non-tangible machine-readable storage medium having machine-readable storage instructions that, when executed, cause one or more machines to perform a method (Eggleston, Paragraph [0029], The controller 38 operates the inspection instrument 48, including the capturing of images and adjusting pulse frequencies.  It would have been obvious to one of ordinary skill in the art for the controller 38, in view of memory 50, to be functionally equivalent to a machine-readable storage medium having machine-readable storage instructions for causing one or more components, i.e. machines, to perform a method.) comprising: 
capturing a series of images or video of a blade of a wind turbine (Eggleston, Paragraph [0028], The inspection instrument 48 includes a digital camera for capturing images of the blade 16.); 
storing the series of images or video in a memory (Eggleston, Paragraph [0029], The digital camera is operated by the controller 38 and the images are stored in memory 50.); 
continuously sensing, by one or more sensors, vibration of the blade or for acoustic recordings (Eggleston, Paragraph [0028], The ultrasonic transducer is configured to transmit acoustical energy into the blade 16 and receive reflected acoustic energy reflected from the blade 16.  The transmission and reception of acoustical energy is thus continuously sensed.); 
identifying from the data stream when an object struck the blade (Eggleston, Paragraph [0028], Damage to the blade 16 may be from objects including sand, rocks, or larger fragments (see Eggleston, Paragraph [0018]).); 
saving a portion of the data stream indicative of when the object struck the blade (Eggleston, Paragraph [0028], It would have been obvious to one of ordinary skill in the art for a portion or all of the acoustical energy reflected from the blade 16 to be saved in order for the system to be capable of determining whether or not the blade 16 experienced damage based on the reflected acoustical energy.); and 
transmitting the portion of the data stream to a device (Eggleston, Paragraph [0030], The communications module 52 transmits data from the automated vehicle 24 to a base unit 53, which is a device.).
Eggleston does not specifically teach:
Analyzing a data stream from the one or more sensors and/or the stored images or video by applying machine-learning or statistical analysis to the data stream from the one or more sensors.
Jeffrey teaches:
Analyzing a data stream from the one or more sensors and/or the stored images or video by applying machine-learning or statistical analysis to the data stream from the one or more sensors (Jeffrey, Paragraph [0053], The system incorporates a software module and/or a computer that performs machine learning/teaching techniques for image recognition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston by integrating the teaching of monitoring a wind turbine rotor, as taught by Jeffrey.
The motivation would be to incorporate the monitoring of a rotor of a wind turbine to further determine operating conditions of a wind turbine for allowing the turbine to be repaired (see Jeffrey, Paragraph [0003])).

Claim 16, Eggleston in view of Jeffrey further teaches:
The non-tangible machine-readable storage medium of claim 13, wherein transmitting the portion of the data stream to the device is via one of Bluetooth, Wi-Fi, 5G, or LTE (Eggleston, Paragraph [0030]).

Claim 17, Eggleston teaches:
A method (Eggleston, Paragraph [0021]) comprising: 
capturing a series of images or video of a blade of a wind turbine (Eggleston, Paragraph [0028], The inspection instrument 48 includes a digital camera for capturing images of the blade 16.); 
storing the series of images or video in a memory (Eggleston, Paragraph [0029], The digital camera is operated by the controller 38 and the images are stored in memory 50.); 
continuously sensing, by one or more sensors, vibration of the blade or for acoustic recordings (Eggleston, Paragraph [0028], The ultrasonic transducer is configured to transmit acoustical energy into the blade 16 and receive reflected acoustic energy reflected from the blade 16.  The transmission and reception of acoustical energy is thus continuously sensed.); 
identifying from the data stream when an object struck the blade (Eggleston, Paragraph [0028], Damage to the blade 16 may be from objects including sand, rocks, or larger fragments (see Eggleston, Paragraph [0018]).); 
saving a portion of the data stream indicative of when the object struck the blade (Eggleston, Paragraph [0028], It would have been obvious to one of ordinary skill in the art for a portion or all of the acoustical energy reflected from the blade 16 to be saved in order for the system to be capable of determining whether or not the blade 16 experienced damage based on the reflected acoustical energy.); and 
transmitting the portion of the data stream to a device (Eggleston, Paragraph [0030], The communications module 52 transmits data from the automated vehicle 24 to a base unit 53, which is a device.).
Eggleston does not specifically teach:
Analyzing a data stream from the one or more sensors and/or the stored images or video by applying machine-learning or statistical analysis to the data stream from the one or more sensors.
Jeffrey teaches:
Analyzing a data stream from the one or more sensors and/or the stored images or video by applying machine-learning or statistical analysis to the data stream from the one or more sensors (Jeffrey, Paragraph [0053], The system incorporates a software module and/or a computer that performs machine learning/teaching techniques for image recognition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston by integrating the teaching of monitoring a wind turbine rotor, as taught by Jeffrey.
The motivation would be to incorporate the monitoring of a rotor of a wind turbine to further determine operating conditions of a wind turbine for allowing the turbine to be repaired (see Jeffrey, Paragraph [0003])).

Claims 4, 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston (U.S. 2010/0132137 A1) in view of Jeffrey et al. (U.S. 2009/0266160 A1), in view of Fujioka et al. (WO2014/024303 A1, English translation provided herewith).

Claim 4, Eggleston in view of Jeffrey teaches:
The first apparatus of claim 3 (Eggleston, Figs. 1 and 2: 24).
Eggleston in view of Jeffrey does not specifically teach:
Wherein the second circuitry is to discard another portion of the data stream that does not indicate when the object likely struck the blade.
Fujioka teaches:
A memory that discards another portion of the data stream (Fujioka, Page 4, Lines 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston in view of Jeffrey by integrating the teaching of a ring buffer as taught by Fujioka.
The motivation would be to utilize a storage method that reduces the cost of a state monitoring system of a wind power generator (see Fujioka, Page 9, Lines 11-13).
As per the limitation of to discard another portion of the data stream that does not indicate when the object likely struck the blade, it would have been obvious to one of ordinary skill in the art, in the combination of Eggleston in view of Jeffrey, in view of Fujioka, for all data to include portions of the data stream that do and portions of the data stream that do not indicate that an object likely struck the blade.  Thus, the implementing of a buffer that overwrites old data with new data, as taught by Fujioka, effectively discards portions of the data stream that do not indicate when an object likely struck the blade.

Claim 6, Eggleston in view of Jeffrey teaches:
The first apparatus of claim 1 (Eggleston, Figs. 1 and 2: 24).
Eggleston in view of Jeffrey does not specifically teach:
Wherein the first circuitry is to reuse memory space to store the series of images or video of the blade.
Fujioka teaches:
A memory that reuses memory space to store data (Fujioka, Page 4, Lines 38-42, The buffer overwrites past data with new data, effectively reusing memory space previously used for past data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston in view of Jeffrey by integrating the teaching of a ring buffer as taught by Fujioka.
The motivation would be to utilize a storage method that reduces the cost of a state monitoring system of a wind power generator (see Fujioka, Page 9, Lines 11-13).

Claim 14, Eggleston in view of Jeffrey teaches:
The non-tangible machine-readable storage medium of claim 13 having machine-readable storage instructions that, when executed, cause the one or more machines to perform the method (Eggleston, Paragraph [0029]).
 Eggleston in view of Jeffrey does not specifically teach:
Discarding another portion of the data stream that does not indicate when the object likely struck the blade; and 
reusing memory space to store the series of images or video of the blade.
Fujioka teaches:
A memory that discards another portion of the data stream and reusing memory space to store data (Fujioka, Page 4, Lines 38-42, The buffer overwrites past data with new data, effectively reusing memory space previously used for past data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston in view of Jeffrey by integrating the teaching of a ring buffer as taught by Fujioka.
The motivation would be to utilize a storage method that reduces the cost of a state monitoring system of a wind power generator (see Fujioka, Page 9, Lines 11-13).
As per the limitation of to discard another portion of the data stream that does not indicate when the object likely struck the blade, it would have been obvious to one of ordinary skill in the art, in the combination of Eggleston in view of Jeffrey, in view of Fujioka, for all data to include portions of the data stream that do and portions of the data stream that do not indicate that an object likely struck the blade.  Thus, the implementing of a buffer that overwrites old data with new data, as taught by Fujioka, effectively discards portions of the data stream that do not indicate when an object likely struck the blade.

Claim 18, Eggleston in view of Jeffrey further teaches:
The method of claim 17 (Eggleston, Paragraph [0021])
Eggleston in view of Jeffrey does not specifically teach:
Discarding another portion of the data stream that does not indicate when the object likely struck the blade.
Fujioka teaches:
A memory that discards another portion of the data stream (Fujioka, Page 4, Lines 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Eggleston in view of Jeffrey by integrating the teaching of a ring buffer as taught by Fujioka.
The motivation would be to utilize a storage method that reduces the cost of a state monitoring system of a wind power generator (see Fujioka, Page 9, Lines 11-13).
As per the limitation of to discard another portion of the data stream that does not indicate when the object likely struck the blade, it would have been obvious to one of ordinary skill in the art, in the combination of Eggleston in view of Jeffrey, in view of Fujioka, for all data to include portions of the data stream that do and portions of the data stream that do not indicate that an object likely struck the blade.  Thus, the implementing of a buffer that overwrites old data with new data, as taught by Fujioka, effectively discards portions of the data stream that do not indicate when an object likely struck the blade.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston (U.S. 2010/0132137 A1) in view of Jeffrey et al. (U.S. 2009/0266160 A1), in view of Chien (U.S. 2016/0100086 A1).

Claim 11, Eggleston in view of Jeffrey teaches:
The first apparatus of claim 1 (Eggleston, Figs. 1 and 2: 24).
Eggleston in view of Jeffrey does not specifically teach:
Wherein the one or more sensors includes a vibration sensor, which is to trigger the first circuitry to capture the image.
Chien teaches:
A vibration sensor, which is to trigger the first circuitry to capture the image (Chien, Paragraph [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Eggleston in view of Jeffrey by substituting the teaching of a camera as taught by Chien.
The motivation would be to use a low cost and easy to install camera (see Chien, Paragraph [0007]).

Claim 19, Eggleston in view of Jeffrey teaches:
The method of claim 17, wherein the one or more sensors include one or more of: a 3- axis accelerometer, a piezoelectric contact microphone, gyroscope, one or more sensors for acoustic recordings, or a vibration sensor (Eggleston, Paragraph [0028], The ultrasonic transducer is configured to transmit acoustical energy into the blade 16 and receive reflected acoustic energy reflected from the blade 16.).
Eggleston in view of Jeffrey does not specifically teach:
The one or more sensors triggers the first circuitry to capture the image.
Chien teaches:
A vibration sensor, which is to trigger the first circuitry to capture the image (Chien, Paragraph [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Eggleston in view of Jeffrey by substituting the teaching of a camera as taught by Chien.
The motivation would be to use a low cost and easy to install camera (see Chien, Paragraph [0007]).

Allowable Subject Matter
Claims 12, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art discloses a wind turbine blade inspection and cleaning system having a camera and an ultrasonic transducer used to detect acoustic signals generated by a blade (see Eggleston, U.S. 2010/0132137 A1).  The prior art separately teaches utilizing machine-learning algorithms for teaching a computer to recognize images of a wind turbine (see Jeffrey et al., U.S. 2009/0266160 A1).  The prior art, however, does not additionally teach the combination of the wind turbine blade inspection and cleaning system, combined with a machine-learning algorithm, and further combined with the steps of pre-processing the data stream with a continuous wavelet transform (CWT); generate a time marginal integration (TMI) graph by calculating an energy distribution in the CWT with respect to time; and extract features from the TMI graph, as required by the Applicant’s claims 12, 15, and 20.  Additionally, Applicant discloses in the specification that the use of CWT produces better time resolution for high-frequency components, by eliminating the large kinetic energy caused by blade rotation (see Applicant’s specification, Paragraph [0134]).  Thus, it would not have been obvious to one of ordinary skill in the art to modify the prior art to incorporate a CWT, a TMI graph, and feature extraction, as required by the Applicant’s claims, without using improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683